SMITH, Judge.
Leon County Deputy Sheriff Ronny Walker was killed in a collision while driving his car home after completing his duty shift. His widow appeals here from an adverse summary judgment on her claim for benefits under a group life policy insuring Walker’s life against loss incurred while “engaged in the performance of prescribed duties as a law enforcement officer.” We find that although Walker was in uniform, armed, subject to call at all hours, and charged to initiate law enforcement activities on appropriate occasions while off duty, his state of readiness to perform prescribed law enforcement duties was not equivalent to being “engaged” in their performance. Police Comm’r of Baltimore City v. King, 219 Md.App. 127, 148 A.2d 562 (1959). See State ex rel. Moore v. Glassco, 347 Mo. 977, 149 S.W.2d 848 (1941); McColgan v. Bd. of Police Comm’rs, 130 Cal.App. 66, 19 P.2d 815 (1933). Compare Dillard v. City of Los Angeles, 20 Cal.2d 599, 127 P.2d 917 (1942).
AFFIRMED.
McCORD, C. J., and MELVIN, J., concur.